Citation Nr: 1823644	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) and depressive disorder, evaluated as 50 percent disabling prior to March 9, 2016, and as 70 percent disabling thereafter.

2.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease prior to April 17, 2014.

3.  Entitlement to a higher initial disability rating for coronary artery bypass surgery scars of the anterior trunk and left leg, evaluated as noncompensably disabling prior to March 14, 2016, and as 10 percent disabling thereafter.








ORDER

For the entire initial rating period prior to March 9, 2016, a disability rating in excess of 50 percent for posttraumatic stress disorder and depressive disorder is denied. 

For the entire initial rating period from March 9, 2016, a disability rating in excess of 70 percent for posttraumatic stress disorder and depressive disorder is denied.

For the entire initial rating period prior to April 17, 2014 a disability rating in excess of 30 percent for coronary artery disease is denied. 

For the entire initial rating period prior to March 14, 2016, a compensable disability rating for coronary artery bypass surgery scars of the anterior trunk and left leg is denied.

For the entire initial rating period from March 14, 2016, a disability rating in excess of 10 percent for coronary artery bypass surgery scars of the anterior trunk and left leg is denied.


FINDINGS OF FACT

1.  Prior to March 9, 2016, the Veteran's psychiatric disability was productive of, at most, occupational and social impairment with reduced reliability and productivity.

2.  From March 9, 2016, the Veteran's psychiatric disability has been productive of significant, but not total, occupational and social impairment, with deficiencies in most areas.

3.  Prior to April 17, 2014, the Veteran's coronary artery disease manifested ability to achieve workloads of greater than 5 but less than or equal to 7 METS prior to the onset of dyspnea and fatigue, ejection fraction of greater than 50 percent, and no episodes of acute congestive heart failure.

4.  Prior to March 14, 2016, the Veteran had two scars that were neither painful nor unstable.

5.  From March 14, 2016, the Veteran had two scars that were painful but not unstable.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD and depressive disorder have not been met for any part of the initial rating period prior to March 9, 2016.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a disability rating in excess of 70 percent for PTSD and depressive disorder have not been met for any part of the initial rating period from March 9, 2016.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

3.  The criteria for an initial disability rating in excess of 30 percent for coronary artery disease have not been met for the initial rating period prior to April 17, 2014.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2017).

4.  The criteria for a compensable disability rating for coronary artery bypass surgery scars of the anterior trunk and left leg have not been met for any part of the initial rating period prior to March 14, 2016.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.118, Diagnostic Codes (DCs) 7804, 7805 (2017).

5.  The criteria for a disability rating in excess of 10 percent for coronary artery bypass surgery scars of the anterior trunk and left leg have not been met for any part of the initial rating period from March 14, 2016.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7804, 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, who is the Appellant in this case, had active service from August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March and May 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a Board hearing.  However, in January 2015, he submitted correspondence indicating he wished to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

At the outset, the Board notes that the Veteran is in receipt of a 100 percent rating for coronary artery disease from April 17, 2014.  He in receipt of the maximum schedular rating under DC 7005 for this period; therefore, he cannot receive a higher rating.  For this reason, the Board has characterized the issue on appeal as it appears on the title page of this decision.  

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initial Rating for PTSD/Depressive Disorder

The March 2013 rating decision on appeal granted service connection for PTSD and depressive disorder and assigned an initial 30 percent disability rating, effective from November 15, 2010, the date the Veteran's claim for service connection was received.  During the course of this appeal, in a July 2014 rating decision, the RO granted a 50 percent disability rating, effective from November 15, 2010.  Further, in an April 2016 rating decision, the RO granted a 70 percent disability rating for PTSD and depressive disorder, effective from March 9, 2016, the date the RO determined the medical evidence demonstrated an increase in symptoms.  

The Veteran contends that he is entitled to higher initial disability ratings because he states that he has greater occupational and social impairment than is reflected by the assigned ratings, and because his service-connected cardiovascular disability causes him significant discomfort, which exacerbates his psychiatric disability.  

The Veteran's PTSD has been evaluated under Diagnostic Code 9411, found in 38 C.F.R. § 4.130.  Under the general formula for rating mental disorders, a 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. At 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a disability rating in excess of 50 percent for the service-connected PTSD and depressive disorder have not been met for the initial rating period prior to March 9, 2016, and that the criteria for a disability rating in excess of 70 percent for PTSD and depressive disorder have not been met for any part of the rating period from March 9, 2016.  

Turning first to the initial rating period prior to March 9, 2016, the Veteran's PTSD has been productive of, at most, occupational and social impairment with reduced reliability and productivity due to symptoms no higher than that represented by the 50 percent criteria, including: depressed mood, anxiety, suspiciousness, anhedonia, sleep disturbance, low motivation, loss of energy, easy fatigue, excessive feelings of guilt, difficulty concentrating, social isolation, occasional passive suicidal ideation, poor remote memory, and difficulty or inability in establishing and maintaining effective work and social relationships.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the next higher 70 percent evaluation under DC 9411.  38 C.F.R. § 4.130. 

For example, reviewing the evidence relevant to the rating period prior to March 9, 2016, VA treatment notes and examination reports prior to March 9, 2016 consistently describe the Veteran as being fully oriented, with fair abstract thinking, and good judgment, insight, impulse control, and immediate memory.  He has consistently reported depressed mood, anxiety, suspiciousness, anhedonia, sleep disturbance, low motivation, loss of energy, that he is easily fatigued, excessive feelings of guilt, difficulty concentrating, social isolation, occasional passive suicidal ideation, and poor remote memory.  Speech has been consistently described as coherent but spontaneous (see, e.g., VA examination reports dated December 6, 2012 and June 20, 2014; VA treatment notes dated October 13, 2011, June 17, 2014, May 27, 2015, June 24, 2015, and September 24, 2015).

The descriptions of the Veteran's PTSD symptoms and level of social and occupational impairment during the rating period prior to March 9, 2016 weigh against a grant of a disability rating in excess of 50 percent.  Indeed, while VA treatment and examination reports describe social isolation, the Veteran also consistently reported positive relationships with his wife of 50 years, his mother, and his two adult children.  For instance, a December 2010 VA treatment note indicate he stated that he was "happily married," and at the December 2012 VA examination, he stated that his marriage was "good."  These statements made by the Veteran weigh against a finding of social impairment with deficiencies in most areas.  

In addition, the weight of the evidence is against a finding of occupational impairment with deficiencies in most areas for the period prior to March 9, 2016.  For instance, at the December 2012 VA examination, the Veteran stated that he had worked at the same company in the same job for 38 years, and he specifically denied having occupational problems, weighing against a rating in excess of 50 percent.  The Board acknowledges the May 2015 VA treatment note which indicates that the Veteran stated he worked a night shift in order to avoid working with people.  Certainly, his PTSD and depressive symptoms caused some degree of occupational impairment.  However, the Board finds that it did not reach the level of impairment that would warrant a higher 70 percent disability rating prior to March 9, 2016.  

Further, neither the 2012 nor the 2014 VA examiner found a level of occupational and social impairment to a degree that would warrant a 70 percent disability rating prior to March 9, 2016.  The December 2012 VA examiner noted symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships, and concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, commensurate with a 30 percent disability rating.  Thus, the 2012 VA examination report weighs against the assignment of a rating in excess of 50 percent, and, in fact, supports a disability rating even lower than the assigned 50 percent rating.     

In addition, the 2014 VA examiner noted symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships, and concluded that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity, commensurate with the 50 percent disability rating assigned prior to March 9, 2016 and weighing against the assignment of a rating in excess of 50 percent.    

In addition to the above, the Board has considered the GAF score of 58 assigned during the rating period prior to March 9, 2016 (at the 2012 VA examination).  This score indicates the presence of moderate symptoms, commensurate in this case with the assigned 50 percent disability rating.      

The Board acknowledges the presence of some symptoms listed in the 70 percent rating category during the rating period prior to March 9, 2016, including suicidal ideation and inability to establish and maintain effective relationships.  However, it is the level of occupational and social impairment that determine the appropriate disability rating, not the presence or absence of individual symptoms, and, for the reasons described above, the Board finds that the weight of the evidence is against the assignment of a rating in excess of 50 percent prior to March 9, 2016.  

In sum, the lay and medical evidence of record relevant to the initial rating period prior to March 9, 2016, weighs against a grant of a 70 percent disability rating.  Review of the evidence shows that throughout the rating period prior to March 9, 2016, the Veteran's psychiatric disability maintained a level of severity adequately represented by the 50 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas.  In this regard, the Board notes, as above, that the Veteran's judgment and thinking were consistently noted to be good, and the Veteran denied occupational difficulties at the 2012 VA examination.  Moreover, he consistently stated that he had a good relationship with his wife and children.  Such evidence weighs against a finding of deficiencies in work, family relationships, judgment, and thinking, and, thus, against the assignment of a 70 percent rating.   

In this regard, it is important for the Veteran to understand that a 50 percent evaluation indicates a significant impact on the Veteran's occupational and social functioning.  Such a disability evaluation by VA recognizes the Veteran's problems due to his psychiatric symptoms, indicating generally a 50 percent reduction in the Veteran's ability to function occupationally and socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the highest level under the rating criteria at any time during the initial rating period prior to March 9, 2016.  For reasons cited above, they do not, for any part of the rating period prior to March 9, 2016.

As noted above, the Board also finds that the criteria for a disability rating in excess of 70 percent for PTSD and depressive disorder have not been met for any part of the rating period from March 9, 2016.  

From March 9, 2016, the Veteran's psychiatric disability has been productive of, at most, occupational and social impairment with deficiencies in most areas due to symptoms no higher than that represented by the 70 percent criteria, including: depressed mood, anxiety, suspiciousness, anhedonia, sleep disturbance, impairment of short- and long-term memory, low motivation, loss of energy, easy fatigue, excessive feelings of guilt, difficulty concentrating, difficulty in adapting to stressful circumstances, social isolation, occasional passive suicidal ideation, and difficulty or inability in establishing and maintaining effective work and social relationships.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the highest 100 percent evaluation under DC 9411.  38 C.F.R. § 4.130. 

For example, reviewing the evidence relevant to the rating period from March 9, 2016, the Veteran was afforded a VA examination in March 2016.  He reported that he had few close friends, which had been typical for him throughout his life, and identified his closest social support as his counselor.  When asked how he spent his free time, he stated that he played golf.  He did not regularly attend religious services or participate in organized social groups.  When asked if his medications were effective, he stated that while they did not work 100 percent of the time, he did not get as upset as he used to.  He was casually and neatly dressed and groomed.  His speech was of normal tone, volume, and speed.  He was alert and oriented in all spheres.  He was able to maintain attention and concentration during the interview.  His eye contact was good and intermittent.  His motor behavior was within normal limits, and he displayed no unusual mannerisms.  His mood was sad and his affect was congruent.  He became tearful during the evaluation.  His thought processes were logical and goal oriented.  He did not display any signs of paranoia or delusions.  He denied any hallucinations.  He did not appear to be responding to internal stimuli.  He did not endorse symptoms consistent with mania, hypomania, OCD, self-injurious behaviors, eating disorders, or psychosis.  There was no evidence of disorganized speech, bizarre behaviors, elevated mood, decreased need for sleep, expansiveness, intensification of goal-directed activity, grandiosity, flight of ideas, or risky hedonistic pursuits.  He denied current suicidal ideation, had made no suicide attempts, and did not have a suicide plan or intent.  He was unable to recall when he last experienced suicidal thoughts, stating that he was dissuaded from harming himself due to his wife. His memory was grossly intact.  He reported he slept 3 to 4 hours per night, awakening several times per night.  He denied nightmares.  He endorsed a history of problems with anger management, but denied current difficulties and attributed this to his medication compliance.  He reported problems with concentration and memory, stating, for example, that he could not initially recall his medications.  He noted he felt anxious daily, and reported symptoms of generalized anxiety disorder including restlessness, fatigue, poor concentration, and sleep disturbance.  Currently, he endorsed depressive symptoms most of the day, nearly every day, including depressed mood, irritable mood, and increased withdrawal.  The VA examiner concluded that his symptoms resulted in occupational and social impairment with reduced reliability and productivity, commensurate with a 50 percent disability rating.   

The descriptions of the Veteran's psychiatric symptoms and level of social and occupational impairment during the rating period from March 9, 2016 weigh against a grant of a 100 percent disability rating.  Indeed, the 2016 VA examiner's conclusion as to the degree of occupational and social impairment supports a rating even lower than the current 70 percent disability rating.  Total occupational and social impairment is not demonstrated.  Moreover, none of the symptoms listed in the 100 percent rating category are present at any time during the rating period on appeal.      

In sum, the lay and medical evidence of record relevant to the rating period from March 9, 2016, weighs against a grant of a 100 percent disability rating.  Review of the evidence shows that throughout the rating period from March 9, 2016, the Veteran's psychiatric disability maintained a level of severity adequately represented by the 70 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused total occupational and social impairment.    

In this regard, as discussed above, it is important for the Veteran to understand that a 70 percent evaluation indicates a significant impact on the Veteran's occupational and social functioning.  Such a disability evaluation by VA recognizes the Veteran's problems due to his psychiatric symptoms, indicating generally a 70 percent reduction in the Veteran's ability to function occupationally and socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the highest level under the rating criteria at any time during the rating period from March 9, 2016.  For reasons cited above, they do not, for any part of the rating period from March 9, 2016.

Based upon the foregoing, the Board finds that the criteria for a disability rating in excess of 50 percent for the Veteran's psychiatric disability have not been met for the initial rating period prior to March 9, 2016, and that the criteria for a disability rating in excess of 70 percent have not been met for the period from March 9, 2016.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for higher disability ratings for the entire initial rating period on appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Coronary Artery Disease

In the March 2013 rating decision on appeal, the RO granted service connection for coronary artery disease and assigned an initial disability rating of 30 percent, effective from August 31, 2010.  During the course of this appeal, in a July 2014 rating decision, the RO granted a 100 percent disability rating, effective from April 17, 2014.  Therefore, as discussed above, the Board will only consider the initial rating period prior to April 17, 2014 in this decision.

The Veteran contends that he is entitled to a higher initial disability rating for his ischemic heart disease as he due to his symptoms including daily pain, chest discomfort, stiffness, fatigue, dizziness, and loss of function of heart valves.     

The Veteran's heart disease has been evaluated under DC 7005 for arteriosclerotic heart disease.  38 C.F.R. § 4.104.  Under this code, a 10 percent evaluation is assigned with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.  Id.

A 30 percent evaluation is assigned with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the grant of a disability rating in excess of 30 percent for coronary artery disease for the entire initial rating period prior to April 17, 2014.  

Historically, the Veteran suffered a myocardial infarction in June 2008, and underwent a coronary artery bypass graft times five in August 2008.  

The evidence relevant to the initial rating period prior to April 17, 2014 does not demonstrate more than one episode of acute congestive heart failure in the past year.  Indeed, a November 2012 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) states that the Veteran has not ever had congestive heart failure.  Further, even the Veteran himself does not contend that he has had more than one episode of congestive heart failure in one year.  

Next, the evidence of record relevant to the initial rating period prior to April 17, 2014 does not demonstrate that a workload of less than or equal to 5 METS results in dyspnea, fatigue, angina, dizziness, or syncope.  The November 2012 DBQ indicates that an interview-based METs test revealed achievement of greater than 5 to 7 METs, consistent with activities such as golfing without a cart, mowing the lawn with a push mower, and heavy yard work including digging.   

Finally, the evidence prior to April 17, 2014 does not demonstrate an ejection fraction of less than or equal to 50 percent.  An April 10, 2014 echocardiogram revealed a left ventricular ejection fraction of 60 to 65 percent.        

Further evidence against the assignment of a disability rating for coronary artery disease in excess of 30 percent prior to April 17, 2014 includes an October 2010 private treatment note indicating that the Veteran denied experiencing any episodes of chest pain during the previous year, and did not have any hospitalizations for acute coronary syndrome or other cardiac issues.  He also denied symptoms of palpitations or any episodes of presyncope or syncope.  A November 2012 VA treatment note indicated that the Veteran continued to be angina free on his medication and was walking approximately a mile a day.  Finally, the November 2012 VA examiner opined that the heart condition did not affect the Veteran's ability to work.  The Board also notes that the April 10, 2014 echocardiogram revealed normal valves.        

For these reasons, the Board finds that the weight of the evidence is against the assignment of an initial disability rating in excess of 30 percent for coronary artery disease for the period prior to April 17, 2014.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a higher disability rating for the entire initial rating period prior to April 17, 2014.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  




Initial Rating for Scars

The May 2013 rating decision on appeal granted service connection for scars of the anterior trunk and left leg associated with the service-connected coronary artery disease.  The scars resulted from the coronary bypass surgery performed in 2008.  The RO assigned an initial noncompensable disability rating, effective from August 31, 2010.  During the course of this appeal, in an April 2016 rating decision, the RO granted a higher 10 percent disability rating, effective from March 14, 2016.  

Prior to March 14, 2016, the Veteran's scars were evaluated under 38 C.F.R. § 4.118, DC 7805, which instructs that any disabling effects of scars, including linear scars, not considered in DCs 7800 to 7804 are to be evaluated under an appropriate diagnostic code.  Based on a reading of the May 2013 rating decision on appeal, it appears that the RO evaluated the Veteran's scars under DC 7804, citing to 38 C.F.R. § 4.31, which provides that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  The RO also switched the assigned rating to this code effective from March 14, 2016.  Under DC 7804, a 10 percent disability rating is assigned when the evidence demonstrates one or two scars that are unstable or painful.  A 20 percent disability rating is assigned when there are three or four such scars, and the highest 30 percent rating is assigned when there are five or more such scars.  38 C.F.R. § 4.118.

Based on a review of all of the evidence of record, lay and medical, the Board finds that weight of the evidence is against the assignment of a compensable disability rating for the Veteran's scars prior to March 14, 2016.  In this regard, the Board concludes that, for the entire period prior to March 14, 2016, the Veteran's linear scars were neither painful nor unstable.  

For instance, at a March 2013 VA examination, the VA examiner identified two scars.  The first was located in the midline anterior chest area, consistent with quadruple coronary bypass surgery; it was linear and measured 29 centimeters.  The second scar was located on the left leg, status post vein harvest, was linear, and measured 49 centimeters in length.  The VA examiner noted that neither scar was painful or unstable.  

At April 2014 VA ischemic heart disease and artery and vein condition examinations, the VA examiners noted the scars, but did not record any pain, instability, or functional limitations resulting from the scars.       

Treatment records relevant to the rating period prior to March 14, 2016, are consistent with the VA examiners' findings in that they are entirely negative for any complaints, findings, or symptoms regarding the service-connected scars.  

Next, the Board finds that weight of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's scars from March 14, 2016.  In this regard, the Board concludes that, for the entire rating period from March 14, 2016, the Veteran had two scars that were painful.  

At the March 2016 VA examination, the VA examiner observed the same two scars, and the Veteran stated that both scars were painful.  He stated that without a compression sock, his left leg, including the scar, had swelling.  Regarding the chest scar, the Veteran stated that his hiatal hernia caused an aching pain, but was not specific about the scar actually causing pain.  Both scars were stable.  At the time of the examination, both scars were also asymptomatic.  

In sum, there is no basis upon which to grant a compensable disability rating prior to March 14, 2016, and the weight of the evidence is against a grant of a disability rating in excess of 10 percent from March 14, 2016.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for higher disability ratings for the service-connected scars for the entire initial rating period on appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for his psychiatric disability, coronary artery disease, and scars, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded adequate examinations on the issues decided herein.  As discussed above, VA provided the Veteran with examinations in November 2012, December 2012, March 2013, May 2013, July 2014, and March 2016.  The Veteran's history was taken, and complete examinations with clinical measures, when applicable, were conducted, to include review of x-ray studies and other pertinent tests.  Conclusions reached and diagnoses given were consistent with the examination reports.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: The American Legion

Department of Veterans Affairs


